DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-5, 7-14, and 21-29 are pending. Claims 1, 5, 7-8, 14, and 21 are amended. Claims 6, 13, and 23 have been canceled. The previous rejection of claim 21 under 35 USC 112 is withdrawn in view of the amendment. The prior art rejections are revised in view of the amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: powder recoating mechanism (reference to [0033] in Applicant’s specification including recoater blade 454, recoater arm 456 and actuator 452, see note with rejection under 35 USC 112(b)), irradiation beam directing mechanism (reference to [0006] in Applicant’s specification including a laser source or an electron source), and powder recovery mechanism (reference to [0040] of Applicant’s specification including a scraper plate) in claim 1; machining mechanism (reference to [0023] in Applicant’s specification includes a structure that cuts into an object) in claim 2; positioning mechanism (reference to [0026] of Applicant’s specification including a gantry); and gas flow mechanism (reference to [0033] of Applicant’s specification including a gas inlet, a gas outlet, and a gas flow zone) in claim 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14, 21-22, and 24-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9, 12, 21, 25-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of Allaman (US 2008/0241404).
Regarding claim 1, Thorson teaches a manufacturing apparatus (system for SLS, abstract), comprising: a build unit defining an X-Y plane (for the purpose of examination, this term includes printing in layer-wise fashion, with layers parallel to an X-Y plane, abstract), the build unit comprising a powder recoating mechanism (first press 110 is a recoater blade connected to a gantry which constitutes a recoater arm and actuator, [0026], Fig. 2; dispenser 108 is a powder dispenser, [0015], Fig. 2) and an irradiation beam directing mechanism (laser 112 is a laser source, [0016], Fig. 2) each connected to a first crossbeam (drive shaft 140 constitutes a first crossbeam, [0019], Fig. 2; in the alternative, one of the arms 142 constitutes a first crossbeam, with dispenser 108 connected to that arm and laser 112 connected to that arm by drive shaft 140, [0019], Fig. 2); a rotating build platform (platform 102 is rotatable around a z-axis with plate 116, [0016]); and a powder recovery mechanism positioned above the rotating build platform (vacuum unit 156 disposed above the platform 102, [0031]).

However, in the same field of endeavor of 3D printing, Allaman teaches a powder recovery mechanism configured to scrape powder from a surface (mobile scraper that cleans powder, [0033-34]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Thorson to modify vacuum unit 156 to be a scraper because [0033] of Allaman teaches a scrapper or brush as an alternative to a vacuum device for removing powder.
Regarding claim 8, Thorson in view of Allaman teaches wherein the powder recovery mechanism is attached to a periphery of the rotating build platform (as modified, when scraping powder from the edge of the surface of platform 102 of Thorson, the mobile scraper of Allaman is attached on a periphery of the build platform; additionally, the entire structure is attached together and connection is established through drive shaft 140).  
Regarding claim 9, Thorson in view of Allaman teaches wherein the powder recovery mechanism is stationary relative to the rotating build platform (vacuum unit 156 of Thorson can be stationary while platform 102 is rotating, [0031], as modified, vacuum unit 156 of Thorson is a scraper as in Allaman).
Regarding claim 12, Thorson in view of Allaman teaches wherein the rotating build platform is vertically stationary (lift 130 capable of maintaining a vertical position of platform 102, [0016] of Thorson).  

Regarding claim 25, Thorson in view of Allaman teaches a powder bed (portion of plate 116 supporting powder that includes finished 3D part 151, [0015] [0021], Fig. 2) formed between an outer build wall and an inner build wall (as disclosed by Applicant, “build walls” are powder built structures and not components of the apparatus, accordingly, this is a functional limitation and an apparatus need only be capable of such construction and plate 116 of Thorson is capable of such construction).
Regarding claim 26, Thorson in view of Allaman teaches wherein the powder recovery mechanism includes a first powder recovery portion outside the outer build wall and a second powder recovery portion inside the inner build wall.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Thorson to add 
Regarding claim 27, Thorson as modified teaches wherein the first crossbeam extends along a plane that is parallel to the X-Y plane (one of the arms 142 constitutes the first crossbeam, with dispenser 108 connected to that arm and laser 112 connected to that arm by drive shaft 140, [0019], Fig. 2 of Thorson; one of the arms 142 extends along a plane parallel to the X-Y plane).
Regarding claim 29, Thorson as modified teaches an outer build wall (as disclosed by Applicant, “build walls” are powder built structures and not components of the apparatus, accordingly, this is a functional limitation and an apparatus need only be capable of such construction and plate 116 of Thorson is capable of such construction), wherein the powder recovery mechanism is configured to scrape powder overflow built up on the outer build wall (as modified, vacuum unit 156 of Thorson is modified to be a scraper and is capable of being positioned both rotationally and radially (Thorson [0031]) and therefore could be positioned to scrape powder overflow built up on the outer build wall.

Claims 2-5, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of Allaman (US 2008/0241404) as applied to claim 1 above, and further in view of Mackie (US 8,778,252).

However, in the same field of endeavor of 3D printing, Mackie teaches a machining mechanism (grinding tool 77 mounted on a different tool arm 36, col. 7 ll. 34-41, Fig. 9).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Thorson in view of Allaman to add the grinding tool 77 of Mackie because col. 7 ll. 34-41 of Mackie teaches that adding the grinding tool 77 advantageously allows for subtractive manufacturing.
Regarding claim 3, Thorson in view of Allaman and Mackie teaches a positioning mechanism (gantry 106, [0018], Fig. 2 of Thorson) configured to provide movement of the build unit (dispenser 108, [0018] of Thorson).  
Regarding claim 4, Thorson in view of Allaman and Mackie teaches wherein the positioning mechanism is further configured to provide movement of the machining mechanism (as modified, col. 7 ll. 34-41 of Mackie teaches mounting grinding tool 77 on an independent support arm 36 for movement).  
Regarding claim 5, Thorson in view of Allaman and Mackie teaches wherein the positioning mechanism is configured to provide movement of the at least one build unit in at least two dimensions that are substantially parallel to the rotating build platform (gantry 106 of Thorson moves dispenser 108 both rotationally and radially relative to platform 102, [0018-19], Fig. 2), wherein the positioning mechanism is further configured to provide movement of the machining mechanism around a center of rotation (grinding tool 77 of Mackie is mounted on a 
Regarding claim 7, Thorson in view of Allaman and Mackie teaches wherein the positioning mechanism is further configured to provide movement of the build unit (gantry 106 capable of vertical movement, raising and lowering relative to platform 102, [0018] of Thorson) and the machining mechanism (grinding tool 77 of Mackie is mounted on a support arm 36 that can be moved vertically, col. 4 ll. 54 to col. 5 ll. 5, col. 6 ll. 7-14, 53-64) in a third dimension (vertically) that is substantially perpendicular to the rotating build platform (platform 102 of Thorson) and wherein the powder recoating mechanism and the irradiation beam directing mechanism are each connected to the first crossbeam (drive shaft 140 constitutes a first crossbeam, [0019], Fig. 2 of Thorson; in the alternative, one of the arms 142 constitutes a first crossbeam, with dispenser 108 connected to that arm and laser 112 connected to that arm by drive shaft 140, [0019], Fig. 2 of Thorson), and wherein the machining mechanism is connected to a second crossbeam that is separate from the first crossbeam (as modified, grinding tool 77 is mounted on a different tool arm 36 which constitutes a second crossbeam that is separate as the term is used in [0032] of Applicant’s disclosure, col. 7 ll. 34-41, Fig. 9 of Mackie).  
Regarding claim 10, Thorson in view of Allaman and Mackie teaches wherein the machining mechanism is configured to carry out the material removal process of grinding (grinding tool 77 is configured to carry out grinding, col. 7 ll. 34-41).  
Regarding claim 11, Thorson in view of Allaman and Mackie teaches wherein the manufacturing apparatus is configured to carry out one or more material removal processes that are automated by computer numerical control (all controlled by a computer including the .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of Allaman (US 2008/0241404) as applied to claim 1 above, and further in view of Murphee (US 2018/0126650 with reference to priority in US 62/489239).
Regarding claim 14, Thorson in view of Allaman teaches wherein the irradiation directing mechanism comprises a laser source (laser 112 of Thorson is a laser source, [0016], Fig. 2). Thorson in view of Allaman teaches an apparatus substantially as claimed.  Thorson in view of Allaman does not teach the build unit further comprises a gas-flow mechanism configured to provide a substantially laminar gas flow to at least one build area within the rotating build platform.
However, in the same field of endeavor of 3D printing, Murphee teaches the build unit further comprises a gas-flow mechanism (gas flow mechanism for laminar flow of gas across the enclosure which includes a build area within the build platform, [0256], ([00202] of Murphee ‘239), that is laminar, [0258], ([00204] of Murphee ‘239), comprising an inlet, [0256], ([00202] of Murphee ‘239) and an outlet, [0256], ([00202] of Murphee ‘239)) configured to provide a substantially laminar gas flow to at least one build area within the build platform.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Thorson in view of Allaman to gas flow mechanism of Murphee because [0256] of Murphee ([00202] of .

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorson (US 2017/0190112) in view of Allaman (US 2008/0241404) as applied to claim 1 above, and further in view of Burt (WO 2017/006098 with references to equivalent US 2018/0361663).
Regarding claim 22, Thorson in view of Allaman teaches wherein the powder recoating mechanism includes a powder dispenser (dispenser 108 of Thorson, [0015], Fig. 2) that allows powder to flow onto the rotating build platform (plate 116 on platform 102 of Thorson, [0016], Fig. 2).
Thorson in view of Allaman teaches an apparatus substantially as claimed. Thorson in view of Allaman does not teach wherein the powder recoating mechanism includes a powder dispenser having a back plate, a front plate, and a gate plate, wherein in a first position the gate plate closes the powder dispenser and in a second position the gate plate is spaced a distance away from the front plate to allow powder to flow.
However, in the same field of endeavor of powder dispensers for a three dimensional printing apparatus, Burt teaches wherein the powder recoating mechanism includes a powder dispenser having a back plate (Annotated Fig, 9), a front plate (Annotated Fig. 9), and a gate plate (valve body 21, Fig. 9), wherein in a first position the gate plate closes the powder dispenser ([0132]) and in a second position the gate plate is spaced a distance away from the 

    PNG
    media_image1.png
    549
    435
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified dispenser 108 of Thorson to include valves 21 of Burt because [0147] of Burt teaches that independently controllable actuators and valves enables the selective deposition of powder on the built plate and selectively blank regions.
.

Claims 1, 8-9, 12, 21-22, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo (US 2014/0175708) in view of Thorson (US 2017/0190112) and Allaman (US 2008/0241404).
Regarding claim 1, Echigo discloses a manufacturing apparatus (abstract), comprising: a build unit defining an X-Y plane (for the purpose of examination, this term includes printing in layer-wise fashion, with layers parallel to an X-Y plane, abstract), the build unit comprising a powder recoating mechanism (powder delivering unit 3 and powder flattening device 4, [0043], Figs. 1-2) and an irradiation beam directing mechanism (light beam radiating unit 5, [0043] [0045], Figs. 1-2) each connected to a first crossbeam (moveable guide rail 15, [0046], Fig. 1); and a build platform (object building bed 2, [0043], Figs. 1-2).
Echigo teaches an apparatus substantially as claimed. Echigo does not disclose a rotating build platform and a powder recovery mechanism positioned above the rotating build platform and configured to scrape powder from a surface of the rotating build platform.
However, in the same field of endeavor of SLS additive manufacturing, Thorson teaches a rotating build platform (platform 102 is rotatable around a z-axis with plate 116, [0016]); and a powder recovery mechanism positioned above the rotating build platform (vacuum unit 156 disposed above the platform 102, [0031]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object building bed 2 of 
Echigo in view of Thorson teaches an apparatus substantially as claimed. While vacuum unit 156 could be lowered to scrape powder from a surface of the rotating build platform, Thorson does not disclose so using the vacuum unit.
However, in the same field of endeavor of 3D printing, Allaman teaches a powder recovery mechanism configured to scrape powder from a surface (mobile scraper that cleans powder, [0033-34]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Echigo in view of Thorson to modify vacuum unit 156 to be a scraper because [0033] of Allaman teaches a scrapper or brush as an alternative to a vacuum device for removing powder.
Regarding claim 8, Echigo in view of Thorson and Allaman teaches wherein the powder recovery mechanism is attached to a periphery of the rotating build platform (as modified, when scraping powder from the edge of the surface of platform 102 of Thorson, the mobile scraper of Allaman is attached on a periphery of the build platform, [0033-34] and would be so located relative to platform 102 of Thorson as modified).  

Regarding claim 12, Echigo in view of Thorson and Allaman teaches wherein the rotating build platform is vertically stationary (as modified with platform 102 of Thorson, lift 130 capable of maintaining a vertical position of platform 102, [0016] of Thorson).  
Regarding claim 21, Echigo in view of Thorson and Allaman teaches wherein the powder recoating mechanism and the irradiation beam directing mechanism are each connected to the first crossbeam (powder delivering unit 3 and powder flattening device 4 and light beam radiating unit 5, are each connected to moveable guide rail 15, Echigo [0043] [0045-46], Figs. 1-2) the first crossbeam configured to move the build unit in an inward direction or an outward direction (when moveable guide rail 15 of Echigo is in the middle and therefore, as modified, over a diameter of platform 102 of Thorson, movement along guide rail 15 is in the X-axis direction and therefore would be in a radial direction inward or outward, Echigo [0046], Figs. 1-2).
Regarding claim 22, Echigo in view of Thorson and Allaman teaches wherein the powder recoating mechanism includes a powder dispenser having a back plate (storage tank 23 to the right, Echigo [0050], Figs. 3A-C), a front plate (storage tank 23 to the left, Echigo [0050], Figs. 3A-C), and a gate plate (open-close door 25 for dropping opening 24 of storage tank 23, Echigo [0050], Figs. 3A-C), wherein in a first position the gate plate closes the powder dispenser (Fig. 3A) and in a second position the gate plate is spaced a distance away from the front plate to 
Regarding claim 25, Echigo in view of Thorson and Allaman teaches a powder bed (as modified portion of plate 116 of platform 102 of Thorson supporting powder that includes finished 3D part 151, Thorson [0015] [0021], Fig. 2) formed between an outer build wall and an inner build wall (as disclosed by Applicant, “build walls” are powder built structures and not components of the apparatus, accordingly, this is a functional limitation and an apparatus need only be capable of such construction and plate 116 of Thorson is capable of such construction).
Regarding claim 26, Echigo in view of Thorson and Allaman teaches wherein the powder recovery mechanism includes a first powder recovery portion outside the outer build wall and a second powder recovery portion inside the inner build wall.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Echigo to add the modified scraper outside the outer build wall and a second modified scraper inside the inner build wall because [0025] of Thorson teaches overflow of powdered material inside and outside the retaining walls and a duplication would not have patentable significance. See MPEP 2144(VI)(B).
Regarding claim 27, Echigo in view of Thorson and Allamanas modified teaches wherein the first crossbeam extends along a plane that is parallel to the X-Y plane (moveable guide rail 15 is parallel to the X-Y plane, [0046], Figs. 1-2).
Regarding claim 28, Echigo in view of Thorson and Allaman as modified teaches wherein the first crossbeam extends at least from a first periphery of the rotating build platform to a 
Regarding claim 29, Echigo in view of Thorson and Allaman as modified teaches an outer build wall (as disclosed by Applicant, “build walls” are powder built structures and not components of the apparatus, accordingly, this is a functional limitation and an apparatus need only be capable of such construction and as modified plate 116 of Thorson is capable of such construction), wherein the powder recovery mechanism is configured to scrape powder overflow built up on the outer build wall (as modified, vacuum unit 156 of Thorson is modified to be a scraper and is capable of being positioned both rotationally and radially (Thorson [0031]) and therefore could be positioned to scrape powder overflow built up on the outer build wall.

Response to Arguments
Applicant's arguments filed September 3rd, 2021 have been fully considered but they are not persuasive.
Applicant argues that Thorson in view of Allaman and Mackie does not disclose a powder recovery mechanism positioned above the rotating build platform and configured to scrape powder from the rotating build platform. Applicant’s arguments about the scraper of Allaman and Mackie and the differences in how they are structured are well taken. However, as noted above, Thorson teaches vacuum unit 156 which is positioned above platform 102 and removes powder. Additionally, [0033] of Allaman teaches an art recognized equivalence for the 
Applicant is persuasive in arguing that grinder 77 of Mackie is not a scraper positioned above the rotating build platform and configured to scrape powder from the rotating build platform.
New claims 27-29 are addressed with new rejections above.

Conclusion
The rejections over Thorson in view of Allaman and in further view of Mackie, Murphee, or Burt can similarly be made of Echigo in view of Thorson and Allaman and further in view of Mackie, Murphee, or Burt.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Echigo (US 2017/0297110; US 10,384,395; US 9,731,450) teaches subject matter similar to Echigo (US 2014/0175708), cited above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744               

/MARC C HOWELL/Primary Examiner, Art Unit 1774